Citation Nr: 1011843	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  00-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to an increased (compensable) rating for a 
left inguinal hernia.

3.  Entitlement to an increased rating for dermatitis, 
currently rated as 10 percent disabling.

4.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the cervical spine and 
right elbow has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for allergic rhinitis has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the shoulders has been 
received.


REPRESENTATION

Appellant represented by:	Virginia A. Girard -Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision in which the RO in 
Washington, DC, denied the Veteran's claims for increased 
ratings for left ear hearing loss, for residuals of left 
inguinal hernia repair, and for dermatitis, as well as denied 
a claim for service connection for hypertension.  The RO also 
declined to reopen the Veteran's claims for service 
connection for arthritis, and for hay fever (previously 
denied as claims for allergies and for allergic rhinitis).  
The Veteran filed a notice of disagreement (NOD) in February 
2000, and the RO issued a statement of the case (SOC) in May 
2000.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2000.  
Jurisdiction of the appeal was later transferred to the RO in 
Roanoke, Virginia.

In February 2004, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In September 2004, the Board denied the claim for service 
connection for hypertension and remanded the remaining claims 
for additional development.  After completing the requested 
action, the Appeals Management Center (AMC) continued the 
denials of the claims, as reflected in separate November 2006 
supplemental SOCs (SSOCs), and returned these matters to the 
Board for further appellate consideration.

In a May 2007 decision, the Board denied the Veteran's claims 
(as recharacterized on the title page).  The Veteran, in 
turn, appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In June 2009, counsel for VA's 
Secretary and the Veteran's attorney (the parties) filed a 
Joint Motion for Remand with the Court.  By Order dated later 
that month, the Court granted the motion, vacating the 
Board's decision and remanding the matter to the Board for 
further proceedings consistent with the Joint Motion.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
Veteran was previously represented by Disabled American 
Veterans (DAV).  In a March 2010 VA Form 21-22a (Appointment 
of Individual as Claimant's Representative), he appointed 
Virginia Girard-Brady, a private attorney, as his 
representative.  The Board recognizes the change in 
representation.


REMAND

In light of points raised in the Joint Motion for Remand, and 
review of the claims file, the Board finds that further RO 
action on these matters is warranted.

In the Joint Motion, the parties observed that when a Veteran 
desires to reopen a previously disallowed claim, VA must 
provide notice to the Veteran of the reasons for the denial 
in the previous decision and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006). 

The most recent prior denial of the claims for service 
connection for arthritis of the cervical spine and right 
elbow and for allergies (i.e., allergic rhinitis) was a July 
1986 Board decision.  The Board denied the claim for 
arthritis because there was no evidence of chronic disability 
in service and no evidence of a medical nexus between the 
Veteran's current disabilities and any acute injuries he 
sustained during service.  The Board denied the claim for 
allergies because there was no evidence of chronic disability 
during service.  

The most recent prior denial of the claim for service 
connection for arthritis of the shoulders is an April 1987 RO 
decision.  The RO denied the claim for arthritis of the 
shoulders because there was no evidence of any trauma to the 
shoulders and no evidence of treatment for arthritis during 
service or within one year after service.

In this case, while a January 2006 letter provided 
definitions for "new" and "material", it provided no 
discussion for the bases for the prior denials of the claims 
for service connection for arthritis of the cervical spine 
and right elbow, for allergic rhinitis, and for arthritis of 
the shoulders.  Therefore, a remand is necessary to provide 
the Veteran with proper notice consistent with Kent. 

Also in the Joint Motion for Remand, the parties noted the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
required VCAA notice tailored to a specific Diagnostic Code 
(DC) "if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant."  
Vazquez-Flores, 22 Vet. App. at 43.  The parties  pointed out 
that the diagnostic codes pertaining to left ear hearing loss 
and dermatitis require a specific measurement or test result 
and that VA should provide the Veteran with specific notice 
of the diagnostic code criteria with respect to these claims.  
The parties  also noted that the Board had considered, for 
the first time, whether a higher rating for residuals of a 
left inguinal hernia was available under alternative 
diagnostic codes relating to scars and that the Veteran had 
not been given notice with regard to these alternative 
diagnostic codes.  

The Board notes, however, that since the June 2009 Order 
granting the Joint Motion, the Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notice tailored to a 
specific claim for increase, such as notice of diagnostic 
code criteria, alternate diagnostic codes, or potential daily 
life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed.Cir. 2009).  The Federal Circuit concluded that generic 
notice in response to a claim for an increased rating is all 
that is required.  Id.  Hence, corrective VCAA notice 
providing the diagnostic code criteria for the Veteran's 
increased rating claims is no longer required.

After the appeal was returned to the Board for 
readjudication, in a January 2010 letter, the Veteran's 
attorney argued that the Veteran should be afforded new VA 
examinations for the his increased ratings claims.  This 
statement, when considered in light of the fact  that the 
most recent VA examinations for the disabilities at issue 
were conducted  in October 2006, suggests a worsening of the 
disabilies at issue.  Hence,  more contemporaneous medical 
findings are needed to evaluate each of the disabilities on 
appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide a veteran with a thorough 
and contemporaneous medical examination); and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo 
VA ear, nose, & throat (ENT) (with audiological testing), 
dermatology, and gastrointestinal examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby notified that failure to report to any  
scheduled examination(s), without good cause, shall result in 
denial of the claim(s) for increased ratings.  See 38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any  scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before each  examiner is complete, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  In its letter, the RO should give the 
Veteran notice of the reasons for each prior denial for 
service connection for arthritis of the cervical spine and 
right elbow, for allergic rhinitis, and for arthritis of the 
shoulders, as well as what evidence is needed to substantiate 
that element or elements required to establish service 
connection that was/were found insufficient in the previous 
denial, consistent with Kent.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's consideration of the claims for increased 
ratings should include consideration of whether "staged 
rating" is appropriate (assignment of different ratings for 
distinct periods of time, based on the facts found), 
consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should, through VCAA-compliant 
notice to the Veteran and his attorney, 
request that the Veteran provide 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional records pertaining to the 
matters on appeal that are not currently 
of record.

The letter must explain what type of 
evidence is needed to reopen the claims 
for service connection, as well as what is 
needed to establish the underlying claims 
for service connection.  The RO should 
provide notice as to the reasons for the 
prior denial of each claim, specifically 
and precisely addressing the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of each claim, as required 
by the Kent decision (cited to above).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the Veteran's 
response expires, the RO should arrange for 
the Veteran to undergo VA ENT, dermatology, 
and gastrointestinal examinations, by 
appropriate physicians, at an appropriate 
VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include, with respect to the 
claim for increase for left ear hearing 
loss,  eudiometry and speech discrimination 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

ENT Examination:  Based on consideration of 
the testing results and the Veteran's 
documented history and assertions, the 
physician should describe the functional 
effects caused by left ear hearing loss.

Gastrointestinal Examination:  The examiner 
should clearly identify all residuals of 
the left inguinal hernia in accordance with 
the pertinent rating criteria for 
evaluating the condition(s).  

The examiner should also render findings 
pertinent to any residual scars, to include 
describing all scars associated with the 
residuals of the inguinal hernia surgery-
repair; and, for each scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, causes limitation motion, is 
unstable, is painful on examination, or 
otherwise limits function of the affected 
part.

Dermatology Examination:  The examiner 
should render findings responsive to the 
applicable criteria for dermatitis, 
specifically identifying the areas of the 
body affected by dermatitis, as well as the 
percentage of the entire body, and the 
percentage of the exposed areas affected by 
dermatitis.  The physician should also 
clearly indicate whether the disability 
requires the use of systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs, and, if so, the 
frequency of such use during the prior 12-
month period.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the  examination(s) sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims on appeal.  
If the Veteran fails, without good cause, 
to report to any scheduled examination(s), 
in adjudicating the relevant claim(s) for 
increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority. 
(to include, with respect to the claims 
for increase,  whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate).  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



